Morgan, J.
Tile allegations are that plaintiff, as testamentary executrix, is holder of certain -warrants issued by the police jury of the parish ■of Yermilion, payment of which is refused by the treasurer thereof, who alleges that he has no funds in his hands, although, as she avers, the police jury had levied taxes and caused the same to bo collected to meet the payment of the warrants sued on. She prays that judgment be rendered in her favor for the amount claimed, and that a tax be levied *619on the taxable property of the parish, according to law, the proceeds to be applied to the payment of the judgment which she asks for.
The defense is that the police jury is without right to issue instruments negotiable in form; that the formalities of law have not been complied with, no provision having been made to meet their payment in the ordinance creating the debt; that no cash taxes have ever been levied by the police jury, nor have any ever been collected to meet the payment of the warrants; that the parish treasurer has been without money to meet the payment of any warrants drawn upon the general fund for seven years past.
The case seems identical with the one of Sterling vs. Parish of West Feliciana, 26 An. 59, and should be controlled by it.
It is therefore ordéred, adjudged, and decreed that the judgment of the district court be avoided, annulled, and reversed, and that there be judgment in favor of the defendants with costs in both courts.